MANFORD, Judge.
Direct appeal from final order partially overruling appellant’s motion to modify decree of dissolution. Appellant sought reduction of child support payments from $400.00 per month to $800.00 per month and the change of date within the month for payment upon a claim of a substantial change of conditions. The trial court approved change of date of payment and denied reduction in the amount of the monthly payment.
The record confirms this to be a case reviewable under Rule 73.01 and that the trial court’s ruling was supported by substantial evidence. The trial court heard evidence on the respective monthly income and expenses of both parties and the job change of appellant. The trial court correctly denied appellant’s claim of reduction in monthly child support payments. The trial court did not erroneously declare or apply the law. See Murphy v. Carrón, 536 S.W.2d 30 (Mo.banc 1976).
The record in this matter leads to the conclusion that this cause has no preceden-tial value and disposition of same is made under Rule 84.16(b). The action of the trial court is in all respects affirmed.
All concur.